DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/04/2021 and 01/06/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Status of Claims
This is an Allowability Notice for Application No. 16/227,770. Claim(s) 1, 4-12, and 14-21, 23, and 24 have been examined and fully considered.
Claim(s) 2 and 22 have been cancelled
Claim(s) 1, 4, 8, 10, 14, 16, 19, and 21 have been amended.
Claim(s) 23 and 24 have been newly added.
Claim(s) 1, 4-12, and 14-21, 23, and 24 are pending Instant Application. 
Response to Arguments/Rejections
In light of Applicant Arguments/Remarks, filed 10/19/2021, with respect to Application
No. 16/277,770 the arguments have been fully considered and are persuasive. The Applicant amendments have overcome the claim objections, 35 U.S.C. § 112 and U.S.C. § 103 were raised in the previous action; therefore the previous claim objections, 35 U.S.C. § 112 and 35 U.S.C. § 103 claim rejections are hereby withdrawn.
Allowable Subject Matter
Claim(s) 1, 4-12, and 14-21, 23, and 24 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        1/27/2022